
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1118
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. McCaul (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Poe of Texas,
			 Mr. Inglis,
			 Mr. Rohrabacher,
			 Mr. Burton of Indiana,
			 Mr. Olson,
			 Mr. Kirk, Ms. Jackson Lee of Texas,
			 Mr. Royce,
			 Mr. Smith of New Jersey, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the concern of the House of
		  Representatives over the Government of Iran’s continued oppression of its
		  people and calling on the Administration to take further measures in support of
		  those oppressed by the current Iranian regime.
	
	
		Whereas the Department of State’s Country Reports on Human
			 Rights Practices for 2008 states that, “The [Iranian] government's poor human
			 rights record worsened, and it continued to commit numerous serious abuses. …
			 The government executed numerous persons for criminal convictions as juveniles
			 and after unfair trials. Security forces were implicated in custodial deaths
			 and committed other acts of politically motivated violence, including torture.
			 The government administered severe officially sanctioned punishments, including
			 death by stoning, amputation, and flogging … . Authorities held political
			 prisoners and intensified a crackdown against women's rights reformers, ethnic
			 minority rights activists, student activists, and religious minorities. There
			 was a lack of judicial independence and fair public trials. The government
			 severely restricted civil liberties, including freedoms of speech, expression,
			 assembly, association, movement, and privacy, and it placed severe restrictions
			 on freedom of religion. …”;
		Whereas the United States supports the right of all
			 Iranian citizens to exercise their fundamental freedoms and to have equal
			 protection under the law;
		Whereas the Government of Iran continues to restrict
			 Internet connections and cell phone service and jam foreign satellite
			 television and radio broadcasts;
		Whereas Iran has the highest number of jailed journalists
			 in the world and repeatedly arrests and expels foreign journalists;
		Whereas the Iranian Revolutionary Guard Corps (IRGC),
			 Basij Resistance Force, Law Enforcement Force, and other elements of the regime
			 have repeatedly attacked unarmed civilians;
		Whereas in December 2009, regime leaders and
			 parliamentarians threatened the arrest and possible execution of opposition
			 leaders and protesters;
		Whereas on Ashura, the day of ritual Shiite mourning that
			 fell on December 27, 2009, at least eight people were killed and hundreds
			 arrested in clashes between security forces and opposition supporters;
		Whereas, on January 12, 2010, agents from the Iranian
			 Ministry of Intelligence and Security (MOIS) arrested Ayatollah Mohammad Taqi
			 Khalaji, a prominent dissident cleric in Qom, and confiscated his family’s
			 personal effects and passports, preventing them from leaving Iran;
		Whereas over 300 political prisoners are still reportedly
			 held in custody by the Iranian Government;
		Whereas the Government of Iran reportedly executed two
			 dissidents on January 29, 2010; and
		Whereas Ahmad Jannati, who heads the Government of Iran’s
			 powerful Guardian Council, has called for the execution of more
			 dissidents and protestors, and a senior official of the Iranian
			 judiciary has stated that the government will soon execute nine
			 more dissidents: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls for—
				(A)the immediate release of Ayatollah Mohammad
			 Taqi Khalaji and the ceasing of intimidation and imprisonment of
			 clerics;
				(B)the protection of the human rights of all
			 Iranian citizens; and
				(C)an end to the use of force against unarmed
			 civilians; and
				(2)calls on the
			 Administration to—
				(A)continue and strengthen its condemnation of
			 the current regime for its repeated human rights abuses;
				(B)increase its
			 support for those peacefully demonstrating against the oppressive Iranian
			 regime;
				(C)support efforts to
			 ensure the Iranian people have free and open access to the Internet; and
				(D)immediately impose comprehensive sanctions
			 against the Government of Iran.
				
